Opinion by
Kincheloe, J.
It is contended that the total thickness of the 12 sheets and top cover, constituting the pads or calendars, should be taken as the thickness for dutiable purposes instead of the thickness of the individual sheets in said pad. It was held that the 12 sheets with the top page constituting the article is an article in itself under paragraph 1406 and cannot be said to be mounted or pasted on paper, cardboard, or other material. Nippon v. United States (12 Ct. Cust. Appls. 5, T. D. 39887) noted. The protest was therefore overruled.